DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 , 35 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soldano US 20090016083 in view of Lu US 2011/0090725.
	Regarding Claim 1, Soldano teaches (Figures 1-8 and 14-15) a synchronous rectifier controller (15) comprising: a voltage sensing terminal configured to receive a voltage across a synchronous rectifier device and a plurality of parasitic inductances (at terminal VD) associated with the synchronous rectifier device (Fig. 14); an off threshold terminal (at VS) configured to receive a turn off voltage offset; a drive terminal (Vgate) configured to provide a drive signal (from 26) to the synchronous rectifier device (S1 or S2); and control logic (at 15), configured to: compare the sensed voltage to a turn on threshold and to turn on the synchronous rectifier device when the sensed voltage exceeds the turn on threshold (with 30 and 40); and compare the sensed voltage to the turn off voltage offset  (offset at 30) and turn off the synchronous rectifier device when the sensed voltage reaches the turn off voltage offset (with 30 and 40). (For Example: Paragraphs 52-62)
 	Soldano does not the turn off voltage offset being received from a voltage divider having impedance values proportional to the plurality of parasitic inductances.
	Lu teaches (Figures 1 and 7-10) the turn off voltage offset (at inverting terminal of 795) being received from a voltage divider (with 770) having impedance values 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Soldano to include the turn off voltage offset being received from a voltage divider having impedance values proportional to the plurality of parasitic inductances, as taught by Lu to reduce parasitic related losses in the system. 
	Regarding Claim 9, Soldano teaches (Figures 1-8 and 14-15) wherein the control logic (at 15) comprises a minimum off time timer circuit (24). (For Example: Paragraphs 52-62)
	Regarding Claim 35, Soldano teaches (Figures 1-8 and 14-15) wherein the control logic (at 15) configured to compare the sensed voltage to the turn off voltage offset determined as a function of the one or more parasitic inductances and turn off the synchronous rectifier device when the sensed voltage falls below the turn off threshold (with 30 and 40, Fig. 6) comprises a minimum off time timer circuit (24). (For Example: Paragraphs 52-62)
	Regarding Claims 38-39, Soldano teaches a controller. 
	Soldano does not teach wherein the plurality of parasitic inductances associated with the synchronous rectifier device include printed circuit board layout parasitic inductances; wherein the plurality of parasitic inductances associated with the synchronous rectifier device include packaging parasitic inductances.
	Lu teaches (Figures 1 and 7-10) wherein the plurality of parasitic inductances (750, 760 and 770) associated with the synchronous rectifier device (705) include printed circuit board layout parasitic inductances; wherein the plurality of parasitic inductances associated with the synchronous rectifier device include packaging parasitic inductances (par 42). (For Example: Paragraphs 42-47)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Soldano to include wherein the plurality of parasitic inductances associated with the synchronous rectifier device include printed circuit board layout parasitic inductances; wherein the plurality of parasitic inductances associated with the synchronous rectifier device include packaging parasitic inductances, as taught by Lu to reduce parasitic related losses in the system.
Claims 5-8 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soldano US 20090016083 in view of Lu US 2011/0090725 and further in view of Krueger et al. US 20180091046.
		 Regarding Claim 5, Soldano teaches (Figures 1-8 and 14-15) at least one comparator (32) configured to compare the sensed voltage to at least one threshold to determine whether the synchronous rectifier device is turned on or off. (For Example: Paragraphs 52-62)
	Regarding Claim 6, Soldano teaches (Figures 1-8 and 14-15) a synchronous rectifier controller (15). (For Example: Paragraphs 52-62)
 	Soldano does not teach wherein the control logic is further configured to detect a light load condition by comparing a rectifier on time to a minimum rectifier on time.
	Krueger teaches (Figures 8, 10-12, 17-19 and 26) wherein the control logic is further configured to detect a light load condition by comparing a rectifier on time to a minimum rectifier on time (Fig. 17). (For Example: Paragraphs 23, 40 and 43-53)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Soldano to include t wherein the control logic is further configured to detect a light load condition by comparing a rectifier on time to a minimum rectifier on time as taught by Kruger to improve system efficiency. 
	Regarding Claim 7, Soldano teaches (Figures 1-8 and 14-15) wherein the minimum rectifier on time is a multiple of the minimum on time (at 22). (For Example: Paragraphs 52-62)
	Regarding Claim 8, Soldano teaches (Figures 1-8 and 14-15) a synchronous rectifier controller (15). (For Example: Paragraphs 52-62)
 	Soldano does not teach wherein the control logic is further configured to exit a light load operating mode responsive to a rectifier on time that is greater than a multiple of the minimum on time.
	Krueger teaches (Figures 8, 10-12, 17-19 and 26) wherein the control logic is further configured to exit a light load operating mode responsive to a rectifier on time 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Soldano to include wherein the control logic is further configured to exit a light load operating mode responsive to a rectifier on time that is greater than a multiple of the minimum on time as taught by Kruger to improve system efficiency. 
	Regarding Claim 36, Soldano teaches (Figures 1-8 and 14-15) the minimum on time timer circuit (22 and 34). (For Example: Paragraphs 52-62)
 	Soldano does not teach wherein the minimum on time timer circuit is configured to provide different minimum on times for different output voltages.
	Krueger teaches (Figures 8, 10-12, 17-19 and 26) wherein the minimum on time timer circuit (par. 42) is configured to provide different minimum on times for different output voltages. (Figures 10-12, par. 44-50). (For Example: Paragraphs 23, 40 and 43-53)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Soldano to include wherein the minimum on time timer circuit is configured to provide different minimum on times for different output voltages, as taught by Kruger to improve system efficiency. 
	Regarding Claim 37, Soldano teaches (Figures 1-8 and 14-15) wherein the minimum on time timer circuit (22 and 34) provides a predetermined minimum on time at a maximum output voltage. (For Example: Paragraphs 52-62)

	Krueger teaches (Figures 8, 10-12, 17-19 and 26) the timer circuit provides a minimum on time that is decreased by a factor inversely proportional to the output voltage for output voltages less than the maximum (figures 10-12). (For Example: Paragraphs 23, 40 and 43-53)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Soldano to include the timer circuit provides a minimum on time that is decreased by a factor inversely proportional to the output voltage for output voltages less than the maximum as taught by Kruger to improve system efficiency. 

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soldano US 20090016083 in view of Lu US 2011/0090725 and further in view of Phadke et al. US 2006/0120123.
	Regarding Claim 10, Soldano teaches (Figures 1-8 and 14-15) a synchronous rectifier controller (15). (For Example: Paragraphs 52-62)
 	Soldano does not teach further comprising a differentiator based sensing circuit configured to selectively enable synchronous rectifier drive responsive to ringing of the sensed voltage.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Soldano to include t further comprising a differentiator based sensing circuit configured to selectively enable synchronous rectifier drive responsive to ringing of the sensed voltage as taught by Phadke to reduce unwanted ringing in the synchronous rectifier system. 
	Regarding Claim 11, Soldano teaches (Figures 1-8 and 14-15) a synchronous rectifier controller (15). (For Example: Paragraphs 52-62)
 	Soldano does not teach wherein the differentiator based sensing circuit comprises: a differentiator configured to receive the sensed voltage and provide an output responsive to a rate of change of the sensed voltage; a window comparator configured to receive the output of the differentiator, compare the output to one or more threshold voltage, and provide an output; and a timer circuit configured to receive the output of the window comparator and, after a predetermined delay, allow a synchronous rectifier drive signal to be enabled.
	Phadke teaches (Figures 1-7) wherein the differentiator based sensing circuit comprises: a differentiator (at 162) configured to receive the sensed voltage (Isen) and provide an output responsive to a rate of change of the sensed voltage; a window comparator (with U1-U2) configured to receive the output of the differentiator, compare the output to one or more threshold voltage (2.5Vref), and provide an output; and a timer circuit (at 164) configured to receive the output of the window comparator and, 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Soldano to include wherein the differentiator based sensing circuit comprises: a differentiator configured to receive the sensed voltage and provide an output responsive to a rate of change of the sensed voltage; a window comparator configured to receive the output of the differentiator, compare the output to one or more threshold voltage, and provide an output; and a timer circuit configured to receive the output of the window comparator and, after a predetermined delay, allow a synchronous rectifier drive signal to be enabled as taught by Phadke to reduce unwanted ringing in the synchronous rectifier system. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soldano US 20090016083 in view of Lu US 2011/0090725 and further in view of Yang et al. US 8072787.
	Regarding Claim 12, Soldano teaches (Figures 1-8 and 14-15) further comprising a circuit (at 15 e.g. UVLO) configured to selectively allow a synchronous rectifier drive signal to be enabled responsive to the determination (with UVLO) of the synchronous rectifier device. (For Example: Paragraphs 52-62)
 	Soldano does not teach further comprising a circuit configured to determine whether the sensed voltage is greater than a supply voltage of the synchronous rectifier device and selectively allow a synchronous rectifier drive signal to be enabled responsive thereto.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Soldano to include further comprising a circuit configured to determine whether the sensed voltage is greater than a supply voltage of the synchronous rectifier device and selectively allow a synchronous rectifier drive signal to be enabled responsive thereto as taught by Yang to improve protection schemes for the system. 
Claims 13-17 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2010/0124086 in view of Lu US 2011/0090725.
	Regarding Claim 13, Chen teaches (Figures 1-8) a current mode power converter (Fig. 1 and 5) comprising: an input configured to receive an input voltage (Vin); an output (at Vout) configured to deliver a regulated output voltage to a load (at Vout); a main switching device (S1) couple to an inductive element (T1), wherein the main switching device is operated to maintain the regulated output voltage at the output; and a synchronous rectifier device coupled to the output and configured to be switched on (Fig. 6a) when a voltage across the synchronous rectifier device and a plurality of parasitic inductances (Figure 2) associated therewith exceeds a first threshold (VTH2 or Vth2) and configured to be switched off  (Fig. 7a) when the voltage across the synchronous rectifier device and the plurality parasitic inductances associated (Fig. 2) 
 	Chen does not teach a discontinuous current mode power converter, wherein the second threshold is produced by a voltage divider coupled across the output,  the voltage divider having impedance values proportional to the plurality of parasitic inductances.
	Lu teaches (Figures 1 and 7-10) a discontinuous current mode power converter (par. 18 and 34), wherein the second threshold (at inverting terminal of 930) is produced by a voltage divider (with 770) coupled across the output (at the output), the voltage divider having impedance values proportional to the plurality of parasitic inductances (750-760, par. 45). (For Example: Paragraphs 28-33)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include a discontinuous current mode power converter, wherein the second threshold is produced by a voltage divider coupled across the output, the voltage divider having impedance values proportional to the plurality of parasitic inductances, as taught by Lu to provide accurate detection of the desired sensed signal. 
	Regarding Claim 14, Chen teaches (Figures 1-8) wherein the power converter is a buck converter, and the inductive element is a buck inductor (par. 37).
	Regarding Claim 15, Chen teaches (Figures 1-8) wherein the power converter is a flyback converter, and the inductive element comprises a flyback transformer (par. 38).
	Regarding Claims 16 and 40, Chen teaches (Figures 1-8), wherein the plurality of parasitic inductances associated with the synchronous rectifier device (Fig. 2) comprise one or more parasitic inductances associated with a package of the synchronous rectifier device. (For Example: Paragraphs 41 and 50-51)
	Regarding Claims 17 and 41, Chen teaches (Figures 1-8) wherein the plurality of parasitic inductances associated with the synchronous rectifier device (Fig. 2) comprise plurality of parasitic inductances associated with a printed circuit board trace coupling the inductive element to the synchronous rectifier device. (For Example: Paragraphs 41 and 50)

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2010/0124086 in view of Lu US 2011/0090725 and further in view of Soldano US 20090016083.
	Regarding Claim 18, Chen teaches the power converter.
	Chen does not teach wherein the synchronous rectifier device comprises two or more synchronous rectifier devices coupled in parallel.
	Soldano teaches (1-8) wherein the synchronous rectifier device comprises two or more synchronous rectifier devices coupled in parallel (S1 and S2). (For Example: Paragraphs 52-62)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen to include wherein the synchronous rectifier device comprises two or more synchronous rectifier devices coupled in parallel as taught by Soldano to improve the rectification operation of the system. 
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claims 20; prior art of record fails to disclose either by itself or in combination:  “…wherein the voltage divider comprises first and second resistors having a resistance ratio the same as a ratio of the plurality of parasitic inductances to the inductance of the inductive element.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838